Exhibit (6) FORM OF AMENDED INVESTMENT ADVISORY AGREEMENT Between VIKING MUTUAL FUNDS and VIKING FUND MANAGEMENT, LLC THIS INVESTMENT ADVISORY AGREEMENT was entered into as of July 31st, 2009, and is hereby amended by and between Viking Mutual Funds (the “Trust”), a Delaware business trust, and Viking Fund Management, LLC (the “Adviser”), a limited liability company organized and existing under the laws of the State of North Dakota. WITNESSETH: WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company; and WHEREAS, the Trust has established several separate series of shares, each of which represents a separate portfolio of investments, and may establish additional series of shares (each series now or hereafter listed on Schedule A hereto, as such schedule may be amended from time to time, shall be referred to herein as a “Fund”); and WHEREAS, the Trust desires to amend and restate Schedule A of this Agreement to, among other things, reflect the addition of five new series of shares; and WHEREAS, the Adviser is registered as an investment adviser under the Investment Advisers Act of 1940; and WHEREAS, the Trust has retained the Adviser to render investment advice and furnish portfolio management services to each Fund; and WHEREAS, the Adviser is willing to render such advice and furnish such services pursuant to the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, the parties mutually agree as follows: 1. Employment; Duties of the Adviser. (a) The Trust hereby employs the Adviser as investment adviser of each Fund. The Adviser hereby accepts such employment and agrees to provide the services set forth herein in return for the compensation under Paragraph 7. (b) Subject to the supervision and direction of the Board of Trustees of the Trust (the “Trustees”), the Adviser shall provide a continuous investment program for each Fund and shall, as part of its duties hereunder, (i) furnish investment research and management with respect to the investment of the assets of each Fund, (ii) determine from time to time securities or other investments to be purchased, sold, retained or lent by each Fund, (iii) furnish, without cost to each Fund, such office space, equipment, facilities and personnel as needed for servicing the investments of the Fund to the extent not provided by the Trust’s administrator under a separate agreement with the Trust, (iv) maintain all books and records with respect to portfolio transactions of each Fund, and (v) permit its directors, officers and employees to serve, without compensation from the Trust or each Fund, as Trustees or officers of the Trust. The Adviser shall carry out its duties under this Agreement in accordance with each Fund’s stated investment objective, policies, and restrictions, the 1940 Act and other applicable laws and regulations, and such other guidelines as the Trustees may reasonably establish from time to time. (c) The Adviser will place orders for each Fund either directly with the issuer or with any broker or dealer. In placing orders with brokers and dealers, the Adviser will attempt to obtain the best net results in terms of price and execution. Consistent with this obligation, the Adviser may, in its discretion, purchase and sell portfolio securities to and from brokers and dealers that provide brokerage and research services. The Adviser may pay such brokers and dealers a higher commission than may be charged by other brokers and dealers if the Adviser determines in good faith that such commission is reasonable in relation to the value of the brokerage and research services provided. This determination may be viewed in terms either of the particular transaction or of the overall responsibility of the Adviser to the Funds and its other clients. 2. Retention of a Sub-Adviser.
